Case 1:20-cv-02413-JPH-MPB Document 18 Filed 11/16/20 Page 1 of 3 PageID #: 305




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

QUENTIN L. TAYLOR,                                    )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )      No. 1:20-cv-02413-JPH-MPB
                                                      )
DUSHAN ZATECKY, et al.                                )
                                                      )
                             Defendants.              )

                           Order Reconsidering Screening Order
               and Allowing Claim under Rehabilitation Act of 1973 to Proceed

        The Court screened plaintiff Quentin Taylor's complaint and permitted Eighth Amendment

 deliberate indifference to a serious medical need claims, Eighth Amendment conditions of

 confinement claims and related failure to train claims, and First Amendment retaliation claims to

 proceed. Dkt. 8. Mr. Taylor responded to the Court's Screening Order, arguing that the Court

 should also allow his claims under the Americans with Disabilities Act ("ADA") and

 Rehabilitation Act of 1973 ("Rehab Act") to proceed, as well as his claims of failure to protect and

 failure to intervene in violation of the Eighth Amendment. Dkt 12.

 A.     ADA and Rehab Act Claims

        The Court finds it appropriate to reconsider the Screening Order with respect to Mr.

 Taylor's claims under the Rehab Act. In Jaros v. Illinois Department of Corrections, 684 F.3d 667,

 672-73 (7th Cir. 2012), the Seventh Circuit concluded that a plaintiff had pleaded sufficient facts

 to state a claim under the Rehab Act where he alleged that he was denied access to a work release

 program because medical staff placed a "medical hold" on his file solely because he used a cane.




                                                  1
Case 1:20-cv-02413-JPH-MPB Document 18 Filed 11/16/20 Page 2 of 3 PageID #: 306




        Mr. Taylor makes similar factual allegations. He asserts:

        By defendant(s) [deliberately] and chronically denying plaintiff mental health care,
        plaintiff['s] mental illness and conditions worsened, and as a result he was denied
        programs, out-of-cell activities, mail, visitation and religious services [] because of
        his mental health illness and conditions.

 Dkt. 12 at 3. In essence, he alleges that he was denied access to programs and services because his

 mental health deteriorated as a result of not receiving mental health services. "Because such an

 allegation is plausible (even if perhaps improbable)," Mr. Taylor may proceed with this claim

 under the Rehab Act. Jaros, 684 F.3d at 673. The Court will not allow Mr. Taylor's claims to

 proceed under the ADA because the relief under the ADA and Rehab Act is "coextensive," and a

 plaintiff "can have but one recovery." Id. at 671-72.

 B.     Failure to Protect and Failure to Intervene Claims

        The Court will not reconsider the Screening Order with respect to Mr. Taylor's failure to

 protect and failure to intervene claims. As noted in the Screening Order, dkt. 8 at 8 n.3, failure to

 protect and failure to intervene are alternative ways of challenging the conditions of one's

 confinement. See Farmer v. Brennan, 511 U.S. 825, 832 (1994) (recognizing that the prohibition

 of "cruel and unusual punishment" under the Eight Amendment imposes duties on prison officials

 to "provide humane conditions of confinement," "ensure that inmates receive adequate food,

 clothing, shelter, and medical care," and "take reasonable measures to guarantee the safety of the

 inmates." (internal quotation marks and citation omitted)). In other words, the Court permitted Mr.

 Taylor's Eighth Amendment claims to proceed, and this encompasses the allegations made by Mr.

 Taylor in his complaint.

 C.     Conclusion

        For the foregoing reasons, the Court reconsiders the Screening Entry with respect to Mr.

 Taylor's Rehab Act claims only. In addition to the claims identified in the Screening Order, dkt. 8,


                                                  2
Case 1:20-cv-02413-JPH-MPB Document 18 Filed 11/16/20 Page 3 of 3 PageID #: 307




 Mr. Taylor's claims under the Rehabilitation Act of 1973 shall proceed against Commissioner

 Robert E. Carter in his official capacity.

 SO ORDERED.

Date: 11/16/2020




 Distribution:

 QUENTIN L. TAYLOR
 178973
 WESTVILLE - CF
 WESTVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 All Electronically Registered Counsel




                                               3
